Citation Nr: 0829166	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-19 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1963, and from July 1964 to August 1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

The veteran has tinnitus that is etiologically related to 
service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. §§  1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he was exposed to loud noise during 
the course of his active naval service.  He claims that 
tinnitus arose as a result of working at his duty station, 
which was close to a 5" naval gun mount.  According to the 
veteran, on several occasions he was not aware that the gun 
was to be fired, and had no chance to protect his ears with 
fingers or other protection.  The veteran also reports that 
he has experienced a buzzing noise in his ears continuously 
since the time of his discharge.  Recently, this buzzing has 
intensified and become quite bothersome. 

The veteran's service treatment records do not show that he 
had a hearing disability or tinnitus during service, but his 
essential contention is that he was exposed to noise during 
service, and that his hearing disabilities, which include 
tinnitus, resulted from such exposure.  The veteran is 
competent to describe his exposure to loud sounds, and he is 
also competent to testify as to his experience of ringing in 
the ears during and after service.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (providing that ringing in the ears 
is capable of lay observation).  The Board has no basis to 
question the veteran's credibility.

In July 2006 the veteran was afforded a VA audiology 
examination.  His chief complaints were tinnitus and hearing 
loss.  The diagnosis was mild to moderate sloping 
sensorineural hearing loss in the left ear and normal to 
moderate hearing loss in the right ear.  While the examiner 
pointed out that tinnitus is a "symptom, not a disease," 
she confirmed the presence of tinnitus, and stated that it is 
commonly associated with noise exposure.  As the rating 
schedule specifically provides for service connection 
tinnitus, the Board finds that the examiner's opinion with 
respect to status of tinnitus as a diagnosable disability is 
not a barrier to service connection in this case.

With respect to medical nexus, the July 2006 examiner stated 
that she was unable to connect tinnitus to noise exposure 
during service without resorting to mere speculation.  
However, she also stated that the veteran's hearing loss was 
at least as likely as not initiated by service noise exposure 
(September 2006 addendum).  The RO granted service connection 
for left ear hearing loss based on this opinion.  In so 
deciding, the RO accepted not only the veteran's account of 
noise exposure in service, but also that such exposure 
resulted in acoustic trauma.  In the Board's view, this 
etiological relationship must also be conceded with respect 
to tinnitus.

In conclusion, although there is no diagnosis of tinnitus in 
service, there is competent evidence of noise exposure in 
service; and there is competent evidence of tinnitus 
symptomatology in service and continuously thereafter.  There 
is also medical evidence that relates service noise exposure 
to post service hearing loss.  In the Board's opinion, the 
evidence supporting the claims is at least in equipoise with 
that against the claims.  In such cases, the benefit of any 
such doubt is to 
be given to the veteran.  Accordingly, service connection for 
tinnitus is in order.


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


